Citation Nr: 1021606	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  02-16 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel




INTRODUCTION

The Veteran had active duty service from July 1976 to August 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
Veteran an increased rating for his service-connected low 
back disability.  

The Board finally decided the Veteran's increased rating 
claim in its November 2009 decision.  However, the Board 
remanded the TDIU issue raised on appeal at that time for 
further development.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).  The Board obtained a VA opinion as the Veteran's 
unemployability due to service-connected disabilities in 
December 2009.  After readjudication of that issue, the case 
was returned to the Board for further appellate review.

Unfortunately, the appeal is again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Board notes that the Veteran is currently service 
connected for his low back disability, tinnitus, hemorrhoids, 
plantar warts on his left foot, and statis dermatitis of the 
feet.  The Veteran's combined rating for those disabilities 
is 50 percent disabling.  The Board notes that the Veteran is 
not entitled to schedular consideration for TDIU under 38 
C.F.R. § 4.16(a) because he does not meet the necessary 
criteria.  However, 38 C.F.R. § 4.16(b) notes that the 
Veteran is entitled to referral to the Director of 
Compensation and Pension Services for extraschedular 
consideration should the Veteran be found to unemployable due 
to his service-connected disabilities.

The Veteran's record notes several other non-service 
connected disabilities, including a right knee condition, 
neck pain, myofascial pain syndrome, headaches, chronic 
sinusitis, fibromyalgia, anxiety, depression, morphine 
addiction, hyperlipidemia, hyperthyroidism, and 
gastrointestinal disability.   

The Veteran has contended on appeal that he is unable to work 
due to his service-connected back disability.  The record 
contains two opinions from private physicians dated in 
December 1999 and August 2001 concluding that the Veteran was 
unemployable due to his back disability.  The Veteran also 
indicated that he was in receipt of Social Security 
Administration (SSA) disability benefits.  An SSA 
Administrative Law Judge found the Veteran to be unable to 
obtain and maintain substantially gainful employment in his 
September 2001 decision.  His rationale for that opinion 
indicated that the Veteran was unemployable due to a 
combination of the Veteran's spinal condition and his pain 
syndrome.

In November 2009, the Board remanded for a VA opinion on 
whether the Veteran was unemployable due to his lower back 
disability and other service-connected disabilities.  The 
examiner in his December 2009 opinion stated that he could 
not give an opinion without resorting to mere speculation as 
to whether the Veteran's lower back disability makes him 
unemployable.  The examiner did note, however, that the 
Veteran's other service-connected disabilities did not make 
him unemployable at that time.  

The examiner was instructed in the Board's November 2009 
remand order to provide a rationale for his opinion if he 
stated that he could not give an opinion without speculation.  
No such rationale was provided in the VA examiner's December 
2009 opinion.  Therefore, the Board finds that the VA 
examiner did not fully comply with the Board's remand order.  
See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the 
Board confers upon the claimant, as a matter of law, the 
right to compliance with the remand order).  Accordingly, the 
Board finds that this case must unfortunately be remanded 
again in order for another VA opinion to be obtained.



Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examiner to review 
the claims file and offer an opinion as to 
the Veteran's low back disability's effect 
on his employability.  The examiner should 
specifically comment on impact of the 
Veteran's low back disability and other 
service-connected disabilities on the 
Veteran's ability to obtain or maintain 
gainful employment, without regard to the 
Veteran's age or other non-service 
connected disabilities.  The examiner is 
further instructed to give a clear 
rationale for any opinion that he 
expresses.

2.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the record 
and readjudicate the Veteran's claim for 
TDIU.  The RO/AMC should specifically 
adjudicate the Veteran's claim using the 
extraschedular standard articulated in 38 
C.F.R. § 4.16(b), to include referral to 
the Director, Compensation and Pension 
Service, if the evidence of record 
demonstrates that the Veteran is not 
entitled to TDIU on the basis of the 
schedular criteria articulated in 38 
C.F.R. § 4.16(a).  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


